Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Advisory Action
It is noted that applicants have filed an Amendment after the Final Rejection on 4/26/2022; applicants’ attorney has addressed the issues of record; however, it is not in a condition for allowance yet due to the presence of some issues in the claims.

The Status of Claims
Claims 1,3-12, 16, 17, 23, 29, 30, 35, 40, 45, 53, and 56 are pending. 
Claims 4-11, 17 are rejected. 
Claims 1, 3, 12, 16 and 56 are allowable. 
Claims  23, 29, 30, 35, 40, 45, and 53 are withdrawn from consideration.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

IDS
 The IDS filed on 4/26/22 were reviewed by the examiner.

Claim Rejections - 35 USC § 112
Applicants’ argument filed 4/26/2022 has been fully considered, some of the arguments are convincing, while the others are not persusive.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Regarding the term ”about”, the rejection of  Claims 5, 7, 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn due to  applicant’s convincing arguments. 
Regarding the term ”substantially”, the rejection of  Claims 4,6, 8,10-11,
under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is still maintained with a reason of record filed on 02/2/2022

Regarding the term ”preferably”, the rejection of  Claim 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is still maintained due to the failure to modify the claim 17.with a reason of record filed on 02/2/2022





Applicants’ Argument		
I. 	  Applicants argue the following issues:
Regarding the term "substantially", Applicant respectfully submits that under MPEP §2173.05(b), terms of degree does not automatically render the claim indefinite. Rather, acceptability of the claim language depends on whether one of ordinary skill in the art would understand what is claimed, in light of the specification. Even when the specification does not provide a standard for measuring that degree, the term is acceptable if one of ordinary skill in the art, in view of the prior art and the status of the art, would be reasonably apprised of the scope of the invention. 
Claims 4, 6, 8 and 10 use the term "substantially" with reference to a powder X-ray diffraction (PXRD) pattern. For example, claim 4 recites "wherein the crystalline form is Form FI having a powder X-ray 
diffraction pattern substantially in accordance with the pattern of Fig. 1." PXRD measures the diffraction pattern of crystalline material. Theoretically, each crystalline material will have a unique diffraction 
 pattern based on the structure of its crystal lattice. In reality, however, the PXRD pattern of given crystalline material may exhibit variations. Impurities in the sample may add peaks. Crystal size may affect the broadness of the peaks. For these and other reasons, a person of ordinary skill in the art would expect variations in the PXRD pattern of a given crystalline form and would understand the term "substantially" as used in the context of claims 4, 6, 8 and 10. 

Even so, this is expression is still vague and indefinite because the specification does not elaborate nor define what is meant by the term ”substantially” with reference to a powder X-ray diffraction (PXRD) pattern in the specification. The examiner recommends to remove that term substantially” in the claims. Until then, the rejection will be maintained.

  Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAYLOR V OH/           Primary Examiner, Art Unit 1625                                                                                                                                                                                             
	5/09/2022